DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/23/2022 was filed after the mailing date of the Non-Final Office Action on 10/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment of 12/22/2021 has been entered.
Disposition of claims: 
Claims 1-15 and 18-21 have been canceled.
Claims 16-17 and 22-30 are pending.
Claim 16 has been amended.
The amendments of claim 16 have overcome the objection of claim 16 set forth in the last Office Action. The objection has been withdrawn.
The amendments of claim 16 have overcome: 
the rejections of claims 16-17 and 21-26 under 35 U.S.C. 102(a)(1) as being unpatentable over Kim (KR 10/1614740 B1, the original document is referred to for 
the rejections of claims 27-30 under 35 U.S.C. 103 as being unpatentable over Kim (KR 10/1614740 B1, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the first paragraph of page 8 through the first paragraph of page 10 of the reply filed 12/22/2021 regarding the rejections of claims 16-17 and 21-30 under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (US 2015/0065730 A1) in view of Park et al. (US 2018/0033966 A1) set forth in the Office Action of 10/05/2021 have been considered. 
Applicant argues that the claimed invention possesses unexpectedly advantageous or superior properties. Applicant further argues that Montenegro’s compounds which are substituted in the 1-position show higher lifetimes than the same compounds which are substituted in the 4-positino, and the opposite results are achieved in the present application. 
Respectfully, the Examiner does not agree.
The following figure summarizes the data disclosed by Montenegro (Table 6, [187]-[188]) and the instant specification (Table 2 on page 96).

    PNG
    media_image1.png
    621
    776
    media_image1.png
    Greyscale

It appears that Applicant tries to argue that the lifetime data disclosed by Montenegro ([188]) teaches away from the substitution of the arylamine group to the position 4 of the spirobifluorene structure.
However, the example devices of Montenegro teach improvement in both EQE ([187]) and lifetime ([188]), not just only lifetime. While the devices E5 and E4 have shorter lifetime than the devices E6 and E7, they have higher EQE than the devices E6 and E7. Therefore, it is unclear whether the data disclosed by Montenegro necessarily teaches away substitution of arylamine group at the substitution position 4.
The general formula of Montenegro (Formula (1) in [006]) is directed to the spirobifluorene structure wherein the arylamine group is substituted at any of 1, 3, and 4 positions. Montenegro does not criticize, discredit, or otherwise discourage that the arylamine 
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to select the Compound 3x of Montenegro (see paragraph 83 of Office Action of 10/05/2021) from three position isomers encompassed by the general formula 
Secondly, it appears that Applicant argues that the device E1 comprising HTM1 has superior and unexpected properties as compared to the comparative device E4 comprising HTM4 (see the last column of the figure above). 
Respectfully, the Examiner does not agree.
Applicant shows data to support unexpected result arguments, wherein the data compare devices not compounds. Applicant has not shown that the claimed compounds on their own possess unexpected results. Some of the claims (i.e. claims 16-27) do not claim device. Therefore, the data is not commensurate in scope with the current claims.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
 In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Furthermore, it is unclear whether the unexpected results stem from the difference of compounds or the difference of other device parameters/components.
In the data, each example device comprises the claimed compound in both HTL2 and EBL layers along with F4TCNQ. None of the instant claims appear to require a mixture of F4TCNQ and the claimed compounds. It is not clear that similar results would be expected with the claimed compound is used alone without the presence of F4TCNQ.
Additionally, the tested devices use the inventive compounds both in HTL2 and EBL layers. Montenegro does not require two layers comprising the spirofluorene compound (Table 1). It is not clear that similar results would be expected the material is used in a single layer. 
The data is also only provided for a specific concentration (95%) of the claimed compounds and 5% F4TCNQ in the HTL2 layer. None of the instant claims contain limitations on the concentration of the claimed compounds and F4TCNQ. It is not clear that similar results would be expected for any possible concentrations.
Finally, the device E1 comprising compound HTM1, wherein the arylamine group is substituted at position 4. The comparative device comprises comparative compound HTM4, wherein the arylamine group is substituted at position 1 (specification page 96-97). Except the substitution position of the arylamine group, all other structures are same between HTM1 and HTM4. The device E1 has EQE of 8.0% and LT80 of 320 hours while the comparative device E4 has EQE of 7.7% and LT80 of 310 hours. The device E1 has only 3.89% higher in EQE and 3.23% higher in LT80 than those of the comparative device. The percentage amount of the improvement does not appear large (i.e. improvement is less than 4%), and no reason is provided why the apparently small variation is argued surprising and unexpected. It appears that no error range of the measurement values in Table 2 of the instant specification is provided.  It is unclear the EQE and LT80 differences of at most 4% would be both practically and statistically significant. 
It is Applicant’s burden to establish the difference of less than 4% in EQE and LT80 is both statistically and practically significant (MPEP 716.02(b)).
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the 
At least for those reasons, the arguments are not found to be persuasive.
The rejections of claims 16-17 and 22-30 under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (US 2015/0065730 A1) in view of Park et al. (US 2018/0033966 A1) are still valid such that the rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 22, claim 22 recites “E1 and E2 are … selected from C(R0)2, O, S and N(R0)”. However, claim 16 does not appear to allow E1 or E2 to be N(R0.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-17 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro (US 2015/0065730 A1, hereafter Montenegro) in view of Park et al. (US 20180033966 A1, hereafter Park). 
Regarding claims 16-17, 22-23, and 25-26, Montenegro discloses a compound (formula (1) in [006]) having the following structure

    PNG
    media_image2.png
    271
    655
    media_image2.png
    Greyscale

wherein Ar1 can be aromatic or heteroaromatic ring system having 6 to 60 C atoms, selected from the group consisting of fluorene, spirobifluorene, dibenzofuran, and dibenzothiophene, each of which can be substituted by R5; Ar2 can be an aromatic or heteroaromatic ring system having 6 to 60 C atoms, which can be substituted by R5; R1, R2, R3, R4 can be H or alkyl having 1 to 40 carbon atoms, wherein two or more adjacent substituents R1 or R2 or R3 or R4 can be hydrogen; s can be an integer of 0-4; and i, m, n, p, q, and r can be 0 ([007]-[018]).
Montenegro further discloses a C-N coupling reaction (“Example 3x” in [163]), wherein a diarylamino group is introduced by a C-N coupling reaction between halogenated spirobifluorene and a diarylamine.
Montenegro exemplifies an organic electroluminescent device comprising an anode (ITO), an electron blocking layer (HTM 1), an emission layer, a cathode (E1 in Table 1; [177]-
Montenegro teaches that the compound of invention can be used as a hole transport material to make the electron blocking layer of an organic electroluminescent device ([004], [108]).
Montenegro teaches that the compound of the invention can form a formulation with solvents ([141]).
Montenegro exemplifies a compound as shown below (product of “Example 3x” in [163], hereafter called Compound 3x).

    PNG
    media_image3.png
    324
    502
    media_image3.png
    Greyscale

The only difference between Applicant’s formula (1A-1) and the Compound 3x of Montenegro is that the Compound 3x of Montenegro does not have a benzene ring fused to the spirofluorene group.
Park discloses an amine compound wherein a benzene ring is fused to the spirofluorene group (Compound 1-22 in [072]).
Park teaches that substitution of the spirobifluorene unit of the amine compound with a benzene-fused spirobifluorene provides higher hole injection and faster hole mobility (Tables 5-6; [161]). Park further teaches that the organic electroluminescent device comprising the amine 
Park teaches the fused spirofluorene compound provides faster hole mobility and improved lifespan than comparative compound C ([017], [158], [161]; see hole injection and mobility in Tables 5-6; compare example (22) comprising compound (1-22) with comparative example (3) comprising compound C in Table 4) when the compound is used as a hole transport material of an organic electroluminescent device ([153]).

    PNG
    media_image4.png
    360
    634
    media_image4.png
    Greyscale

An ordinary skill in the art would recognize the improved hole injection and hole mobility and the improved device properties including lower driving voltage, higher efficiency, and longer lifetime stem from the fusion of a benzene ring to the spirofluorene unit because the only difference between the two compounds and between the two devices is the fused benzene ring (marked by a dashed circle in the figure above).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 3x of Montenegro by adding a fused benzene ring to the spirobifluorene unit, based on teaching of Park.
The motivation for doing so would have been to provide higher hole injection and faster hole mobility and provide the organic electroluminescent device comprising the compound with improved efficiency, driving voltage, and life span, based on the teaching of Park.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, R3 of formula (1) of Montenegro can be hydrogen or a fused monocyclic or polycyclic ring ([011]). Substitution of hydrogen with a fused monocyclic ring would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the following compound.

    PNG
    media_image5.png
    274
    748
    media_image5.png
    Greyscale

The compound of Montenegro as modified by Park has identical structure as Applicant’s formula (1A-1) of claim 1, wherein E1 and E2 are C(R0)2; ArL is not present; R and R0 can be claims 16-17, 22-23, and 25.
The modification also provides a process for the preparation of a compound of Montenegro as modified by Park, wherein a diarylamino group is introduced by a C-N coupling reaction between halogenated spirobifluorene and a diarylamine, meeting all the limitations of claim 26.
Regarding claim 24, the compound of Montenegro as modified by Park reads on all the features of claim 16 as outlined above.
ArL does not occur in the compound of Montenegro as modified by Park, because n is 0. Neither claim 16 nor claim 24 requires n to be non-zero. That is, when n is 0, ArL is not present. The limitations of claim 24 are met in the case that ArL is not present. Therefore, the compound of Montenegro as modified by Park reads on all the limitations of claim 24.
Regarding claim 27, the compound of Montenegro as modified by Park reads on all the features of claim 16 as outlined above.
Montenegro does not disclose a specific formulation comprising the compound of Montenegro as modified by Park; however, Montenegro does teach that the compound of the invention can form a formulation with solvents ([141]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Montenegro as modified by Park by using it to make a formulation with solvents, as taught by Montenegro.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the 
The modification provide a formulation comprising the Compound of Montenegro as modified by Park and at least one solvent.
Regarding claims 28-30, the compound of Montenegro as modified by Park reads on all the features of claim 16 as outlined above.
Montenegro exemplifies an organic electroluminescent device comprising an anode (ITO), an electron blocking layer (HTM 1), an emission layer, a cathode (E1 in Table 1; [177]-[178]), wherein all materials of the device can be applied by a thermal vapor deposition method ([182]).
Montenegro does not disclose a specific organic electroluminescent device comprising the Compound of Montenegro as modified by Park; however, Montenegro does teach that the compound of invention can be used as a hole transport material to make the electron blocking layer of an organic electroluminescent device ([004], [108]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Montenegro as modified by Park by using it to make an organic electroluminescent device, wherein all materials of the device are applied by a thermal vapor deposition method, as taught by Montenegro.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the hole transport material of the known organic electroluminescent device using the known method would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). 
The modification provide an organic electroluminescent device comprising an anode (ITO), an electron blocking layer comprising the Compound of Montenegro as modified by Park, an emission layer, a cathode, wherein all materials of the device are applied by a thermal vapor deposition method.
The organic electroluminescent device of Montenegro as modified by Park is equated with an electronic device, meeting all the limitations of claims 28-30.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786